Citation Nr: 1506085	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial compensable disability rating for venous stasis hyperpigmentation of the left lower extremity. 

3.  Entitlement to an initial compensable disability rating for venous stasis hyperpigmentation of the right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1991 to May 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2009, the RO denied entitlement to a rating in excess of 20 percent for diabetes mellitus.  In June 2011, service connection was granted for venous statis hyperpigmentation of the right and left lower extremities.  A noncompensable disability rating was assigned for the left lower extremity venous statis hyperpigmentation, effective January 26, 2010.  The right lower extremity venous statis hyperpigmentation was rated as part of the Veteran's already service-connected peripheral arterial disease of that extremity.  In a September 2012 decision, the RO assigned two, separate noncompensable disability ratings under Diagnostic Code 7120 for venous statis hyperpigmentation in each of the lower extremities, with an earlier effective date of June 23, 2005. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to make an informed decision, so that the claim will be afforded every due consideration.

The Veteran was afforded VA examinations to assess the severity of her diabetes mellitus in August 2009 and September 2011.  Neither examiner addressed the matter of whether her diabetes mellitus requires regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The U.S. Court of Appeals for Veterans Claims (Court) in Camacho further underscored that regulation of activities, within the context of the rating criteria, consists of the avoidance of strenuous occupational and recreational activities.  Accordingly, an additional VA examination is required.

The Veteran is also seeking increased initial ratings for her venous stasis hyperpigmentation of the right and left lower extremities.  These disabilities have been rated under Diagnostic Code 7120 for varicose veins.  However, the March 2012 VA examination was for a skin disability and not for varicose veins.   The examiner did not address edema, pain, or ulceration upon physical examination which are included in the criteria for a rating under Diagnostic Code 7120.  Furthermore, the November 2010 VA examination report seems to be contradictory as it indicates the Veteran reported "edema; when elevated she gets complete relief."  Then, the examiner noted that nothing (including elevation or compression hosiery) seem to relieve her symptoms.  As such, the Board finds the examination reports of record are inadequate and a VA veins examination is necessary. 

As the case must be remanded, the Veteran's recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since November 2013.

2.  Then, schedule the Veteran for appropriate VA examinations to determine the current severity of her service-connected diabetes mellitus and venous statis hyperpigmentation of the right and left lower extremities.  The entire claims file, including a copy of this remand, must be made available to the examiners for review in conjunction with the examinations.  All necessary special studies or tests are to be accomplished.

The diabetes mellitus examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected diabetes mellitus. The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  The examiner must specifically address whether the Veteran's diabetes mellitus requires regulation of activities (i.e., avoidance of strenuous occupational and recreational activities.)

The veins examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected venous statis hyperpigmentation of the right and left lower extremities. The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  In addressing the manifestations of the disability, the examiner must indicate if they include intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and/or massive board-like edema with constant pain at rest.

The examiners must provide comprehensive reports including complete rationales for all opinions and conclusions reached.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



